Response to Applicant’s Arguments
	Applicant’s arguments filed 6/15/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: obtaining an original ultrasonic three-dimensional volume data containing an object to be examined; detecting an orientation of the object with respect to the original ultrasonic three- dimensional volume data according to an image characteristic of the object, wherein the detecting comprises: identifying one or more anatomical structures in the object; obtaining a first connection line according to the identified one or more anatomical structures; obtaining a second connection line according to the identified one or more anatomical structures, the second connection line connecting a midpoint of the first connection line to one of the one or more anatomical structures; obtaining a normal of a plane that is determined by the first connection line and the second connection line; and obtaining the orientation of the object according to the normal of the plane; determining an optimal orientation for the object based on the original ultrasonic three- dimensional volume data; comparing the orientation of the object with the optimal orientation to obtain a rotation transformation parameter in a three-dimensional coordinate system; performing a rotation transformation on the original ultrasonic three-dimensional volume data according to the rotation transformation parameter to obtain a transformed three- dimensional volume data, wherein when the object is a fetal face, the rotation transformation on the original ultrasonic three-dimensional volume data automatically rotates the fetal face such that a user can observe the fetal face; detecting a position of the object from the original ultrasonic three-dimensional volume data according to the image characteristic of the object; determining a relative position of the object in a display window according to the position of the object; comparing the relative position of the object with a desired position of the object in the display window to obtain a displacement vector or a coordinate difference in the three- dimensional coordinate system; and performing a coordinate transformation of the transformed three-dimensional volume data according to the displacement vector or the coordinate difference to translate the object to the desired position in the display window; and outputting the transformed three-dimensional volume data after the rotation transformation and the coordinate transformation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616